Case 1:19-mc-00405-LG-RHW Document 17-9 Filed 08/23/19 Page 1 of 5




                  EXHIBIT 9
8/21/2019                                 Familia de Berta Cáceres
                         Case 1:19-mc-00405-LG-RHW                 denuncia17-9
                                                            Document       exclusiónFiled
                                                                                     de juicio08/23/19
                                                                                                - Diario El Heraldo
                                                                                                              Page 2 of 5
            OPSA GROUP:   La Prensa + TEN + MAGAZINE STYLE + HONDURAS TIPS + STRATEGY AND BUSINESS + SUPERCLASIFICADOS + GOTV + JOBS GO




                                                START     COUNTRY       EVENTS       SPORTS     ENTERTAINMENT        WORLD        VIDEOS


            country

            Berta Cáceres' family denounces exclusion
ng
der
            from trial
            The indigenous leader was shot on March 2, 2016 by gunmen who entered her home in the community of La Esperanza

e


s


                                                                                                                                  Arizona Drivers With No Tickets
                                                                                                                                  In 3 Years Should Do This
                                                                                                                                  Before 2020



                                                                                                                                  ON THE FRONT PAGE

                                                                                                                        WORLD
                                                                                                                        > Trump tightens rules and
OW
                                                                                                                        announces law to stop
                                                                                                                        migrant children in the US

                                                                                                                        COUNTRY
                                                                                                                        > Brother-in-law of former
                                                                                                                        first lady gets out of jail
                                                                                                                        when acquitted

                                                                                                                        EVENTS
                                                                                                                        > A dead man after a
                                                                                                                        spectacular dredge
                                                                                                                        accident in Santa Cruz de
              Pascual Vásquez, leader of the Organization of the Indigenous People's Council, third from                  j
              the left, and the daughters of the murdered environmentalist Berta Cáceres, Berta Zuniga                  SPORTS
              Cáceres, from the right, and Laura Zúñiga Cáceres, to accompany their lawyers to the
              Tegucigalpa prosecutor's office . Photo: AP Agency.                                                       > He falls suspicious of
                                                                                                                        participating in violent
                                                                                                                        deaths in the Stadium
            AFP Agency
                                                                                                                        COUNTRY
            22.10.2018
                                                                                                                        > Mauricio Oliva leads
            TEGUCIGALPA, HONDURAS. - The family of the murdered Honduran                                                "blue talk" in Tegucigalpa

            environmentalist Berta Cáceres denounced on Monday that a court
            initiated the oral and public trial against eight defendants of the crime without
            the participation of their lawyers.

            "The trial began on Saturday without the presence of our lawyers, they did not
            attend because they filed a challenge against the judges," Roberto Cáceres,
            brother of the murdered coordinator of the Civic Council of Popular and
            Indigenous Organizations of Honduras (Copinh) , told AFP. .                                                         Arizona Drivers With No Tickets
                                                                                                                                In 3 Years Should Do This
                                                                                                                                Before 2020
            The indigenous leader was shot on March 2, 2016 by gunmen who entered her                            They look for a young girl who disappeared on her
                                                                                                                 birthday - Diario El Heraldo
            home in the community of La Esperanza (west).
                                                                                                                                     THE MOST SEEN
                                                                                                                                                      Read Next Story
            Roberto CáceresHe pointed out that the court ruled that the lawyers of the

https://www.elheraldo.hn/pais/1227055-466/familia-de-berta-cáceres-denuncia-exclusión-de-juicio                                                                         1/4
8/21/2019                               Familia de Berta Cáceres
                       Case 1:19-mc-00405-LG-RHW                 denuncia17-9
                                                          Document       exclusiónFiled
                                                                                   de juicio08/23/19
                                                                                              - Diario El Heraldo
                                                                                                            Page 3 of 5
            family and of the Copinh "abandoned the case", without taking into account that
            they had challenged the judges for doubting their impartiality.
                                                                                                                         one   > PHOTOS: Abril González, the
                                                                                                                               Uruguayan who claims to be the
                                                                                                                               daughter of Rambo de León -


            In the resumption of the hearing, on Monday, the prosecutor's spokesman, Yuri                                two   > Photos that fan rumors of
                                                                                                                               romance between Daddy Yankee
                                                                                                                               and Natti Natasha - Diario El
            Mora, told AFP that the family's lawyers and Copinh were definitively excluded
            from the trial "by default" and that their representation was assumed by                                      3    > PHOTOS: The physical
                                                                                                                               resemblance between Rambo and
                                                                                                                               the Uruguayan girl who claims to
            prosecutors.
                                                                                                                          4    > PHOTOS: Khloé Kardashian
                                                                                                                               sports a heart attack silhouette in
                                                                                                                               The Bahamas - El Heraldo
            The trial had been suspended for the third time last Friday, after the family and
            Copinh prosecuting lawyers challenged the three judges in the case.
                                                                                                                          5    > Celeste Gómez, the university
                                                                                                                               victim of severe dengue in
                                                                                                                               Honduras - Diario El Heraldo
            The same petition caused the process to be suspended on September 17 and
            October 15.


            The lawyers assured the AFP that the judges do not guarantee them a fair trial,
            after they refused to demand from the prosecutor all the evidence against the
            eight accused, which made them suspect that they intend to exonerate executives
            and partners from guilt. Desarrollos Enegéticos SA (DESA).

            Among the eight defendants is the environmental manager of DESA, Sergio
            Rodríguez , and members of the security team of that energy company.

            Additionally, DESA Executive President David Castillo is charged in a separate
            trial.


            Cáceres had precautionary measures from the Inter-American Commission
            on Human Rights (IACHR) after denouncing that DESA personnel threatened
            to kill her for organizing demonstrations of indigenous people againstthe
            construction of a hydroelectric plant on the Gualcarque river (west) by
            the company.




            Related:
              Mayor of Choluteca, Quintín Soriano, serves cake with the hands of the
            > villagers

            > Announce suspension of electricity for Tuesday in Honduras

            > Video: Migrant family cries when they learn that ICE arrived home to take
            one of their relatives


            Tags:
            Death of leader   Involved in the murder   Family of Berta   Honduran Environmentalist   Berta Caceres

            News from Honduras     Honduras latest news    El Heraldo Honduras



            It may interest you:


                                                   COUNTRY
                                                   Mauricio Oliva
                                                   encabeza
                                                   "conversatorio azul"
                                                   en Tegucigalpa

                                                                                                                     They look for a young girl who disappeared on her
                                                                                                                     birthday - Diario El Heraldo
             COUNTRY                               PAÍS                                 PAÍS
             Mauricio Mora,                        Rosa Elena de Lobo                   Pepe: Maccih no
             brother-in-law of                     también construyó                    puede seguir                                                   Read Next Story
             former first lady, gets               lujosa cabaña con                    operando con el
             out of jail                           dinero público

https://www.elheraldo.hn/pais/1227055-466/familia-de-berta-cáceres-denuncia-exclusión-de-juicio                                                                          2/4
8/21/2019                                Familia de Berta Cáceres
                        Case 1:19-mc-00405-LG-RHW                 denuncia17-9
                                                           Document       exclusiónFiled
                                                                                    de juicio08/23/19
                                                                                               - Diario El Heraldo
                                                                                                             Page 4 of 5



                Suscríbete a nuestro boletín de noticias
                Recibirás las noticias más destacadas del día


                Correo Electrónico*

                  Type your email


                  Enviar

                Marketing by




            Comentarios:

             0 comentarios                                        Ordenar por Más recientes



                     Esta cadena está cerrada


               Plugin de comentarios de Facebook




             Te puede gustar                                               Enlaces Patrocinados por Taboola


             Ron Howard's Net Worth Left His Family In Tears
             Cash Roadster




             Jorge Garcia Is So Skinny Now and Looks Gorgeous
             Military Bud




             15 Rarely Seen Woodstock 1969 Photos
             Lifestylogy




             Cómo los distribuidores venden coches no vendidos en Wittmann
             Ofertas De Autos | Enlaces Patrocinados




             Find out here how you can get rid of your
             Consolidated Credit

             credit card debts

             Do You Have Royal Blood? Your Last Name May Tell You.
             Ancestry




             Aging Cat? Help Them Thrive By Doing This One Thing
             Ultimate Pet Nutrition Pet Supplements




             You Should Never Shop on Amazon Without Using This Trick –                                   They look for a young girl who disappeared on her
             Here’s Why                                                                                   birthday - Diario El Heraldo
             Honey

                                                                                                                                           Read Next Story




https://www.elheraldo.hn/pais/1227055-466/familia-de-berta-cáceres-denuncia-exclusión-de-juicio                                                               3/4
8/21/2019                              Familia de Berta Cáceres
                      Case 1:19-mc-00405-LG-RHW                 denuncia17-9
                                                         Document       exclusiónFiled
                                                                                  de juicio08/23/19
                                                                                             - Diario El Heraldo
                                                                                                           Page 5 of 5
                                                   WHAT WAVE WITH THIS?




             SURPRISING                 FIND                     VIDEO                         WHAT DOES IT SAY?                            Arizona Drivers With No Tickets
             Woman celebrates 111       A 13,000-year-old        Two pythons are               Alaskan message in                           In 3 Years Should Do This
             years in New               mammoth reflects         discovered fighting on        bottle sent 50 years ago                     Before 2020
             Hampshire                  paleontological wealth   the roof of a house
                                        of Mexico

                                                                                        VIDEOS




             Maduro confirma                   Autoridad migratoria de        FARC entrega primer                Capturan supuesto                  JOH: tenemos que sacar a
             contactos entre                   EEUU anuncia más               informe sobre 276                  involucrado en muerte de           las maras y pandillas de
             Washington y Venezuela            deportaciones                  desaparecidos                      aficionados                        las barras


                                                                                          ••




                                                        QUIÉNES SOMOS    POLÍTICAS DE PRIVACIDAD   POLÍTICAS DE COOKIES   MAPA DEL SITIO   ANÚNCIESE CON NOSOTROS   NEWSLETTER   RSS

            TODOS LOS DERECHOS RESERVADOS 2019




                                                                                                                          They look for a young girl who disappeared on her
                                                                                                                          birthday - Diario El Heraldo


                                                                                                                                                                     Read Next Story




https://www.elheraldo.hn/pais/1227055-466/familia-de-berta-cáceres-denuncia-exclusión-de-juicio                                                                                        4/4
